Reasons For Allowance
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest a multi-stage analog-to-digital converter (ADC) for generating a digital word representing an analog sample of a signal, the multi-stage ADC comprising: an ADC stage configured to: access a lookup-table, based on an input signal received by the ADC stage and a reference level received by the ADC stage, and output a digital word segment corresponding to a level of the input signal relative to the reference level; and a synchronizing and recording circuit configured to: combine digital word segments from the sequence of ADC stages to generate the digital word representing the analog sample of the signal. 
In combination with other limitations of the claims the prior arts made of record fail to suggest a multi-stage analog-to-digital converter (ADC), the multi-stage ADC comprising: an encoding portion configured to: retrieve a digital word segment stored in a lookup-table based on the plurality of signals, and output the digital word segment; and a quantum level computing portion configured to: generate a next reference level for a next ADC stage in the sequence of ADC stages, generate a next input signal for the next ADC stage in the sequence of ADC stages, and transmit the next reference level and the next input signal to the next ADC stage in the sequence of ADC stages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Speir et al. (US Patent Number 9,654,133) discloses a microprocessor assisted calibration for ADC.
Op’t Eynde et al. (US Patent Number 9,584,146) discloses a system and method for measuring the DC-transfer characteristic of an ADC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845